Title: August [1767]
From: Washington, George
To: 




9. Finishd sowing the cut of Corn on the other side at the Mill with 43 Bushels of Wheat.
Finishd sowing the 4 foot cut in the Neck with Wheat viz. 45½ Bushl.
 



15. Finishd sowing the 39 Inch Cut of Corn in the Neck with 44½ Bushl. Wheat.
Finishd sowing that half of Muddy hole Corn field with Wheat round the Barn  Bushel.
 


22. Finishd sowing Wheat on this side at the Mill viz. 28 Bushels which makes in all sewed there 71 Bushls.
 


25. Also finishd the 18 Inch cut at Doeg run. Sowd therein 35 Bushels of Wh. The 6 by 3 foot cut was sowed with 40½ Bushels abt. the 13th.
 


26. Finishd sowing the 5⟨⟩ Cut of Corn in the Neck with 53 Bushels Wheat.
